IN THE SUPREME COURT OF TEXAS
                                      NO. 21-0642

            BRAZOS RIVER AUTHORITY AND THE STATE OF TEXAS, PETITIONERS

                                            v.

        CITY OF HOUSTON AND SYLVESTER TURNER, IN HIS OFFICIAL CAPACITY AS
                         MAYOR OF THE CITY OF HOUSTON

                        ON PETITION FOR REVIEW FROM THE
                 COURT OF APPEALS FOR THE THIRD DISTRICT OF TEXAS

ORDERED:

       1.      Pursuant to Texas Rule of Appellate Procedure 56.3, after granting the
petition for review and without hearing oral argument or considering the merits, the Court
vacates the court of appeals’ judgment and dismisses the case as moot.
       2.      Because the State was not a party to the settlement and the issues
presented may be of consequence in other contexts, the Court vacates the court of
appeals’ opinion. See Morath v. Lewis, 601 S.W.3d 785, 792 (Tex. 2020).


       Done at the City of Austin, this Friday, September 2, 2022.



                                            BLAKE A. HAWTHORNE, CLERK
                                            SUPREME COURT OF TEXAS

                                             BY CLAUDIA JENKS, CHIEF DEPUTY CLERK